Citation Nr: 0503973	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-08 960	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a stomach 
disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1966 to May 1968.

2.	On January 18, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  In January 2005, 
the Board received a statement from the veteran in which he 
wrote, "I withdraw my appeal."  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


